PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 DUKE STREET
ALEXANDRIA, VA 22314





In re Application of HESLOUIS et al. 
Appl No.: 16/759,029
Filed: April 24, 2020
Attorney Docket No.:  529858US
For:  SET OF OPHTHALMIC LENSES
::::::


DECISION ON PETITION
    UNDER 37 CFR 1.181





This is a decision on the petition under 37 CFR. l.181(a), filed on July 28, 2022, requesting the consideration of document (AW) listed in the Information Disclosure Statement of June 2, 2022. No petition fee is required.

The petition is DISMISSED AS MOOT.

A review of the application prosecution history reveals the examiner listed the document (AW) on a PTO-892 form which was mailed on August 12, 2022. 

Therefore, the petition is dismissed as moot, as the relief request has already been provided. 

Any questions regarding this decision should be directed to Ricky Mack, Supervisory Patent Examiner, at 571-272-2333.


/Matthew W. Such/                                                                                                                                                                                            _______________________
Matthew W. Such
Director, Technology Center 2800


MWS:rm/lf     /LEE A FINEMAN/